IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. AP-77,054


                                RODNEY REED, Applicant

                                              v.

                                THE STATE OF TEXAS


                          ON DIRECT APPEAL IN
              CAUSE NO. 8701 FROM THE 21ST DISTRICT COURT
                             BASTROP COUNTY


       Per curiam.     K ELLER, P.J., filed a dissenting opinion.         N EWELL, J., not
participating.

                                         ORDER

       On July 14, 2014, Rodney Reed filed a Chapter 64 Motion for Post-Conviction DNA

testing. On November 25, 2014, the convicting court held a hearing on Reed’s Chapter 64

motion. The trial judge issued findings of fact and conclusions of law on Reed’s motion on

December 16, 2014 and denied his request. On February 15, 2015, we received Rodney

Reed’s direct appeal from the trial court’s denial. We now remand the cause to the trial court
                                                                                      REED—2
                                                                                           2

for additional findings and conclusions pursuant to Chapter 64.

       The trial judge made findings and conclusions under article 64.03(a)(2),1 but did not

make findings on whether the pieces of evidence Reed seeks to have tested satisfy

article 64.03(a)(1).2 Specifically, the trial court shall make the following findings regarding

each item Reed seeks to have tested: (1) whether the item still exists and is in a condition

making DNA testing possible; (2) whether the item has been subjected to a chain of custody

sufficient to establish that it has not been substituted, tampered with, replaced, or altered in

any material respect; (3) whether there is a reasonable likelihood that the item contains

biological material suitable for DNA testing; and (4) whether identity was or is an issue in

this case.3

       The trial court shall forward these additional findings to this Court within 60 days of

this order. Any extensions of time shall be obtained from this Court.




Filed: June 29, 2016
Do not publish




       1
           T EX. C ODE C RIM. P ROC. art. 64.03(a)(2)(A)–(B).
       2
           See id. art. 64.03(a)(1)(A)–(C).
       3
           Id.